DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 12 and 18, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (or an equivalent):  “...providing a second power value for a second time interval, the second power value being different from the first power value; discontinuing powering for a third time interval; collecting a first set of sensing values and a second set of sensing values from the sensing signal received from the sensor over the second time interval; and predicting a third set of values for the sensing signal over the third time interval as a function of the first set of sensing values and the second set of sensing values.”
(Claims 2-11, 13-17 and 19-20 are dependent on claims 1, 12 and 18, respectively.)
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note:  The sensor as claimed may be a metal oxide (MOX) sensor comprising a MOX gas sensing element which, in order to be active for detecting presence of a gas (e.g., VOC, nitrogen-based compounds, oxygen), needs be heated to an elevated operation temperature.  An object of the present invention is to reduce power consumption in such a sensor, without degrading performance of the sensor overall.



    PNG
    media_image1.png
    287
    574
    media_image1.png
    Greyscale

	
Because of the reduced power values, heating of the MOX gas sensing element is also reduced, thereby degrading performance of the MOX gas sensing element and performance of the sensor overall.  However, in the present invention, in order to rectify operation of the sensor, the sensor collects a first set of sensing values (e.g., an electrical resistance of the MOX sensing element which is proportional to a detected gas concentration) and a second set of sensing values over the second time interval T4.  It appears that the sensor would collect the first set of sensing values substantially at the beginning of the second time interval T4 (e.g., right after the power reduction for P2, i.e., when the MOX sensing element is still very hot), and the second set of sensing value subsequently over the second time interval T4 (e.g., 
Then, the sensor predicts (by extrapolation for example) a third set of sensing values over the third time interval T5 (e.g., at time Tm when the third power value = 0) as a function of the first set of sensing values and the second set of sensing values.
As seen, the sensor would be able to predict/estimate a sensing value (e.g., an electrical resistance of the MOX sensing element, and/or a detected gas concentration) at the third time interval T5 without requiring the MOX sensing element to be heated during the third time interval T5.

Conclusion
The prior art made of record below but not relied upon is considered most pertinent to applicant's disclosure.
US 2016/0216227 A1 to Boni discloses a method/device for detecting presence of a gas.  In line with the present invention, Boni invention is also configured to reduce power consumption in a MOX gas sensor, without degrading performance of the sensor overall.  Boni method/device comprises essentially all the features recited in independent claims 1, 2 and 18, except for the allowable subject matter.
As shown in figs. 2a, 3, (reproduced below), Boni method comprises providing a first power value E1 for a first time interval T1; providing a second power value E2 for a second time interval T2, the second power value E2 being different from the first power value E1 (by modulating power a pulse duration to be different); discontinuing powering for a third time interval (between the power pulses); collecting a first set of sensing values (R1) at the first time interval T1 and a second set of sensing values (R2) from the sensing signal received from the sensor over the second time interval T2; and predicting (by interpolation and/or extrapolation) a third set of values (R1) for the sensing signal over the third time interval (between the power pulses) as a function of the first set of sensing values (R1) and the second set of sensing values R2 (See Boni Pars. 0038, 0056-0059).



    PNG
    media_image2.png
    295
    771
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    558
    746
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                           February 25, 2022